921 A.2d 795 (2007)
In re Marc A. CALELLO, Respondent.
A Member of the Bar of the District of Columbia Court of Appeals (Bar Registration No. 450262).
No. 06-BG-1067.
District of Columbia Court of Appeals.
April 19, 2007.
Before FARRELL and GLICKMAN, Associate Judges, and TERRY, Senior Judge.
PER CURIAM:
Respondent, Marc A. Calello, is a member of our bar and the New Jersey bar. On May 10, 2006, the New Jersey Supreme Court suspended respondent for three months, effective June 5, 2006. That court determined that respondent had violated New Jersey Rules of Professional Conduct 1.2 (scope of representation), 1.4 (failure to communicate with client), 1.5(c) (improper contingent fee agreements), 1.7(a), (b), (c)(2) (conflict of interest), and 1.15 (commingling, failure to notify client or third party of receipt of funds in which they have an interest, and requiring separate maintenance of funds in which multiple parties have an interest). Respondent was readmitted to the practice of law in New Jersey on September 27, 2006, since he had complied with additional conditions set by that state's Supreme Court in its suspension order. In the interim, respondent properly reported the New Jersey discipline to Bar Counsel as required by D.C. Bar R. XI, § 11(b), but Bar Counsel did not notify this court until September 18, 2006. We then suspended respondent on an interim basis and directed the Board *796 on Professional Responsibility ("Board") to recommend whether identical, greater, or lesser discipline should be imposed as reciprocal discipline or whether it would proceed de novo. The interim suspension was lifted on March 14, 2007.
On February 23, 2007, the Board submitted a report recommending imposition of the identical reciprocal discipline of a three month suspension.[1] On March 23, 2007, Bar Counsel informed us that he takes no exception to the Board's report and recommendation, and respondent has not filed an opposition to it. Given this lack of exception or opposition, we give the Board's findings great deference and hereby adopt its recommendations. See D.C. Bar R. XI, § 11(f); In re Goldsborough, 654 A.2d 1285 (D.C.1995) Accordingly, it is,
ORDERED that Marc A. Calello is hereby suspended from the practice of law in the District of Columbia for a period of three months, nunc pro tunc to October 19, 2006.
So ordered.
NOTES
[1]  The Board concluded, and we agree, that although our Rules of Professional Conduct are not identical in all respects to the New Jersey rules, respondent's misconduct would likewise constitute misconduct here and warrants similar discipline, particularly as respondent has not taken exception to the Board's report and recommendation. See In re Reis, 888 A.2d 1158, 1160 (D.C.2005); In re Youmans, 588 A.2d 718, 719 (D.C.1991).